WILBUR, Circuit Judge.
Appellant was convicted on two counts of an indictment; one for the violation of 26 U.S.C.A. § 404, prohibiting the concealment of distilled spirits which had been removed from the distillery, for which the penalty was a fine of not less than $200 and not more than $5,000, and imprisonment for not less than ' three months or more than three years. The other count was for a violation of 26 U.S.C.A. § 1181, alleging the concealment of intoxicating liquor consisting of whisky, alcohol, and gin with intent to defraud the United States of the tax thereon. For this offense the punishment fixed by statute is a fine of not more than $500. For the first offense the appellant was sentenced to confinement in jail for six months and to pay a fine of $500, and on the second count to pay a fine of $500, which payment was suspended for a period of five years during which time the defendant was placed on probation.
Three questions were raised by the appellant :
“Point 1: Appellant ■ was denied his constitutional right guaranteed under article 4 U.S.Const, and article 3 § 27 of the Const, of the state of Montana, against unreasonable searches and seizures.
“Point 2: Action of Court in hearing motion to suppress concurrently with trial resulted in prejudice to appellant.
“Point 3: Appellant’s proposed bill of exceptions warrant consideration thereof in absence of amendments by appellee.”
They cannot be considered in the absence of a bill of exceptions.
Judgment affirmed.